     Case 2:07-cv-02513-GMS Document 2496 Filed 12/05/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9   Manuel de Jesus Ortega Melendres, on             No. CV-07-2513-PHX-GMS
10   behalf of himself and all others similarly
     situated; et al.                                 ORDER
11
                          Plaintiffs,
12
     and
13
     United States of America,
14
                          Plaintiff-Intervenor,
15
     v.
16
     Paul Penzone, in his official capacity as
17   Sheriff of Maricopa County, Arizona; et al.
18                        Defendants.
19
20         The Court has received and reviewed the Monitor’s invoice dated December 2, 2019
21   for services rendered by the Monitor in November 2019. The Court finds the invoice and
22   charges to be reasonable and directs Maricopa County to authorize payment of the

23   Monitor’s invoice for the total amount, including any past due balance.

24         Dated this 5th day of December, 2019.

25
26
27
28
